Citation Nr: 0217048	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  91-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
right knee disability.  

2.  Entitlement to an increase in a 20 percent rating for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1959 to January 
1962.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1990 RO rating 
decision which denied an increased (compensable) rating for 
the veteran's service-connected tendinitis of the 
infrapatellar ligaments of both knees.  In November 1991, 
the Board remanded the appeal to the RO for further 
development to include consideration of an intertwined claim 
of service connection for other disorders of the knees.  A 
February 1992 RO decision granted an increased rating of 10 
percent for the veteran's service-connected patellar 
tendinitis of the right knee.  A September 1992 RO decision 
re-characterized the veteran's service-connected left knee 
disability as residuals of arthroscopic surgery of the left 
knee with a history of tendinitis of the infrapatellar 
ligaments and granted a temporary total convalescent rating 
from August 1992 to October 1992, followed by a 10 percent 
rating.  A June 1993 RO decision denied secondary service 
connection for a total right knee replacement 
(arthroplasty).  In July 1995, the Board again remanded the 
appeal to the RO to obtain a medical opinion on the etiology 
of the total right knee replacement.  

In a June 1997 decision, the Board denied an increase in a 
10 percent rating for the veteran's service-connected 
patellar tendinitis of the right knee; denied an increase in 
a 10 percent rating for his service-connected residuals of 
arthroscopic surgery of the left knee with a history of 
tendinitis of the infrapatellar ligaments; and denied 
secondary service connection for a total right knee 
replacement.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In April 
1998, the parties (the veteran and the VA Secretary) filed a 
joint motion with the Court, requesting that the Board 
decision be vacated and the case remanded for further 
action.  By an April 1998 order, the Court granted the 
motion, and the case was thereafter returned to the Board.  

In September 1998, the Board remanded the appeal to the RO 
for further development.  Thereafter, in September 1998, the 
RO informed the veteran that he was never given notice of a 
November 1970 rating decision which denied service 
connection for residuals of a medial and lateral 
meniscectomy of the right knee.  The RO forwarded the 
veteran a copy of the November 1970 rating decision and 
informed him of his appellate rights.  In October 1998, the 
veteran's representative filed a notice of disagreement with 
respect to the November 1970 rating decision.  The veteran 
and his representative were sent a statement of the case on 
this issue in October 1998.  The veteran submitted a related 
substantive appeal in October 1998 and the Board determined 
that the claim for service connection for residuals of a 
medial and lateral meniscectomy of the right knee was 
properly before the Board.  

The veteran requested a Board hearing but withdrew such 
hearing request in May 2000.  In February 2001, the Board 
again remanded this appeal to the RO for further 
development.  In June 2002, the RO granted additional 
service connection for residuals of a right knee total 
arthroplasty with osteophyte formation and re-characterized 
the veteran's service-connected right knee disability as 
patellar tendonitis of the right knee with total knee 
replacement (arthroplasty).  A 10 percent rating was 
assigned effective June 8, 1970.  A temporary total rating 
based on right knee replacement was granted from December 
28, 1992 to February 1, 1994, followed by a 30 percent 
rating.  As to the veteran's service-connected left knee 
disability, the RO increased the rating from 10 percent to 
20 percent.  As the RO has granted the veteran's claims for 
service connection for residuals of a medial and lateral 
meniscectomy of the right knee and for a total right knee 
replacement, such issues are no longer before the Board.  
Therefore, the Board will address the issues as indicated on 
the title page of this decision.  




FINDINGS OF FACT

1.  The veteran's service-connected right knee disability 
(total knee replacement with history of patellar tendonitis) 
was previously assigned a temporary total rating for one 
year after implantation of the prosthesis, and the condition 
is now symptomatic and productive of some functional 
impairment, but is not manifested by severe painful motion 
or weakness of the affected extremity, ankylosis of the 
knee, extension of the leg limited to more than 20 degrees 
(motion was from 10 to 100 degrees on last examination), or 
the equivalent of nonunion with loose motion of the tibia 
and fibula.  

2.  The veteran's service-connected left knee disability 
(residuals of arthroscopic surgery with history of 
tendinitis of the infrapatellar ligaments) is manifested by 
osteoarthritis described as not significant, limitation of 
motion no worse than flexion limited to 30 degrees and 
extension limited to 15 degrees (motion was from 5 to 125 
degrees on last examination), and no current instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 
5261, 5262 (2001).  

2.  The criteria for a rating in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2001).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
1959 to 1962.  His service medical records indicate that he 
was treated for knee complaints, and among the diagnoses 
were patellar tendinitis and psychogenic musculoskeletal 
reaction.

In January 1962, the veteran filed a claim for service 
connection for knee problems.  

The veteran underwent a VA general medical examination in 
March 1962.  The diagnosis was tendinitis of both 
infrapatellar ligaments.

In April 1962, the RO granted service connection for 
tendinitis of the infrapatellar ligaments of both knees.  A 
noncompensable rating was assigned.  

Private physician statements dated in 1962 and 1963 show 
that the veteran continued to receive treatment for knee 
complaints.  

In June 1970, the veteran filed a claim for an increased 
rating for a right knee disability.  

Private treatment records from 1970 reflect that the veteran 
was treated for a right knee disability.  A September 1970 
statement from L. H. Smith, M.D., reported that he treated 
the veteran in February 1970 after he had injured his right 
knee the previous night while playing basketball.  The 
injury resulted in tears of the medial and lateral menisci 
which were removed in an operation in April 1970.  The 
diagnosis was torn menisci (lateral and medial) of the right 
knee.  

The veteran underwent a VA orthopedic examination in October 
1970.  The diagnosis was residuals of medial and lateral 
meniscectomies of the right knee.  

Private treatment records dated from 1975 to 1990 indicate 
that the veteran received treatment for disorders including 
right and left knee complaints.  

In June 1990, the veteran filed a claim for an increased 
rating for his bilateral knee disability.  

A June 1990 RO decision denied an increased rating for the 
veteran's bilateral knee disability.  

At a December 1990 hearing, the veteran testified primarily 
with regard to his right knee symptoms.  He stated that his 
left knee hurt once in a while.  

Private treatment records dated from July 1990 to January 
1991 refer to treatment for other disorders.  

The veteran underwent a VA orthopedic examination in 
February 1991.  The examination was essentially limited to 
the right knee.  It was noted that he complained of dull 
pain 85 percent of the time when working and standing.  He 
also stated that he would trip easily and that he did not 
have locking of the knee, but that it would give out.  The 
examiner reported that there were two incisions of 8-cm and 
9-cm on each side of the right knee with no swelling.  Both 
sides of the knees were noted to be symmetrical.  The 
examiner reported that range of motion of the right knee was 
from 0 degrees to 100 degrees with 0 to 135 degrees for the 
left knee.  The examiner noted that there was some 
tenderness over the right knee at both sides and that the 
stability was good.  The diagnosis was sequela of a right 
knee injury.  

Private treatment records dated from 1991 reflect treatment 
for disorders other than knee problems.  

The veteran underwent an additional VA orthopedic 
examination in January 1992.  It was noted that he mainly 
complained of right knee pain and that he denied left knee 
pain.  He described pain in the anterior aspect of the right 
knee and in the medial lateral aspects of the knee.  The 
veteran reported that he had problems with standing, walking 
and bending of his knee and that he had to physically use 
his hands to bend his right knee.  He complained of a marked 
increase in pain over the previous two or three years.  The 
examiner reported that there was no effusion of the 
bilateral knees.  The right quad mechanism had marked 
atrophy compared to the left knee.  The examiner noted that 
the left knee range of motion was 0 to 135 degrees with 
right knee range of motion from 5 to 110 degrees with pain 
on motion.  The examiner indicated that on palpation of the 
knee there was marked tenderness over the insertion of the 
patella tubercle.  It was reported that the veteran also had 
tenderness at the medial aspect of the knee with possible 
band extending from the femoral condyle to the patella which 
was markedly tender.  The examiner stated that the Lackman's 
test was negative, bilaterally, as were the drawer signs.  
The examiner reported that the veteran did appear to have 
some lateral laxity on the right knee with no laxity, 
medially or laterally, on the left knee.  The impression was 
right knee patellar tendinitis, degenerative joint disease 
of the right knee, medical and lateral compartments, 
quadriceps atrophy, and possible plaque on the medial aspect 
of the left knee.  

A February 1992 RO decision increased the rating for the 
veteran's service-connected tendinitis of the infrapatellar 
ligaments of the right knee from noncompensable (0 percent) 
to 10 percent.  A noncompensable (0 percent) rating was 
continued for the veteran's service-connected tendinitis of 
the infrapatellar ligaments of the left knee.  

Private treatment records dated from 1992 show that the 
veteran was treated for his knee disabilities.  A June 1992 
treatment entry from Orthopaedics Northeast, Inc., indicated 
that the veteran was seen for right knee pain.  An August 
1992 entry noted that the veteran was seen for complaints of 
severe pain in the left knee after he bumped it at work.  It 
was reported that he had had no problems with the left knee 
before the injury, and that most of his problems had been 
related to his arthritis of the right knee.  Another August 
1992 entry indicated that the veteran underwent a lateral 
meniscectomy of the left knee.  

A September 1992 RO decision re-characterized the veteran's 
service-connected left knee disability as residuals of 
arthroscopic surgery of the left knee with a history of 
tendinitis of the infrapatellar ligaments and granted a 
temporary total convalescent rating from August 1992 to 
October 1992, followed by a 10 percent rating.  

Private medical records dated from 1992 and 1993 refer to 
continued treatment.  A December 1992 report from Parkview 
Memorial Hospital noted that the veteran was admitted with 
severe degenerative changes of the right knee.  He underwent 
a right total knee arthroplasty and progressed well with 
physical therapy following his surgery.  The impression was 
degenerative arthritis, right knee, for total knee 
arthroplasty.  

The veteran underwent a VA orthopedic examination in January 
1993.  He complained of some knee pain for the about the 
past year although he indicated that his left knee was doing 
fairly well at the present time.  It was noted that the 
veteran underwent a right total knee arthroplasty in 
December 1992 and that he was presently on crutches.  The 
veteran reported that his right knee was quite painful and 
that he was unhappy with the range of motion.  The examiner 
reported, as to the veteran's right knee, that there was a 
well healed mid-line scar.  It was noted that there was no 
effusion present, but that the knee was warm to palpation.  
The examiner indicated that range of motion was from 30 
degrees to 60 degrees and that the veteran's knee was stable 
to varus and valgus stress.  As to the left knee, the 
examiner indicated that the range of motion was from 10 to 
120 degrees.  The examiner reported that there was no 
effusion present and that the veteran was stable to varus 
and valgus stress.  The examiner stated that the veteran had 
a negative drawer and a negative Lachman.  It was reported 
that X-rays of the left knee, dated in January 1992, 
revealed a small calcification, but were otherwise normal 
with minimal degenerative joint disease.  The impression was 
left knee, doing fairly well, asymptomatic, and right knee, 
status post total knee arthroplasty, approximately one month 
earlier.  

The veteran testified at a hearing at the RO in March 1993.  
He stated that his right knee pain was better following the 
recent surgery.  He reported he had constant pain and 
trouble sleeping at night but reported there had not been 
any instability in either knee but that he did have swelling 
of the right knee.  

Private treatment records dated from February 1993 to April 
1993 indicate that the veteran continued to receive 
treatment for his knee disabilities.  

A June 1993 RO decision denied secondary service connection 
for a total right knee replacement (arthroplasty).  

Private treatment records dated from July 1993 to December 
1993 show continued treatment for multiple disabilities.  

The veteran underwent a VA orthopedic examination in 
September 1995.  The examiner reported that the veteran had 
a well-healed incision on the right side.  The examiner 
indicated that the veteran lacked 10 degrees of extension 
and had 92 degrees of flexion as to the right knee.  The 
examiner also noted that there was no varus/valgus 
instability on the right operative knee.  As to the 
veteran's left knee, the examiner stated that the range of 
motion was from 10 degrees to 130 degrees, with no 
instability.  It was reported that the veteran complained of 
some tenderness and pain at the tibial insertion of the 
patella region.  A September 1995 radiological report, as to 
both knees, related an impression of status post right total 
knee replacement since the prior study and degenerative 
changes of the left knee consistent with osteoarthritis.  

The veteran underwent an additional VA orthopedic 
examination in May 1996.  He reported that since undergoing 
the total knee arthroplasty, his right knee did not bother 
him at all.  It was noted that the veteran's only concern 
was decreased range of motion which was normal for a total 
knee arthroplasty.  The examiner reported that on the right 
side, there was an incision consistent with the total knee 
arthroplasty.  The examiner indicated that range of motion 
was from 0 to 90 degrees with no apparent instability and 
good muscle strength.  There was no tenderness or palpation.  
The examiner reported that examination of the left knee 
revealed tenderness at the patellar tendon.  Range of motion 
was from 0 to 115 degrees with no apparent instability and 
good muscular strength.  The examiner reported that X-rays 
revealed a total knee arthroplasty on the right and what 
appeared to be good preserved joint space on the left.  

Private treatment records dated from June 1998 to September 
1998 indicate that the veteran was treated for disorders 
including knee disabilities.  A treatment entry dated in, 
apparently, September 1998, from Orthopaedics Northeast, 
Inc., noted that the veteran had retained excellent range of 
motion of the knees.  It was noted that the veteran had good 
stability and no signs of any effusions.  Another report 
from such facility dated, apparently, in September 1998 
noted that examination of the right knee revealed a range of 
motion from 0 to 110 degrees with good medial and lateral 
stability.  It was noted that there were no effusions.  As 
to the left knee, the examiner indicated that there was 
excellent range of motion and excellent ligamentous 
stability.  The examiner noted that there was a previous 
arthroscopy scar on the right knee.  

The veteran underwent a VA orthopedic examination in April 
1999.  It was noted that his main complaints were that he 
had never regained full range of motion of his right knee 
after a total knee replacement.  The veteran reported that 
he still had pain in the right knee and that he used a cane 
for ambulation.  He also stated that he had problems with 
his left knee.  The examiner reported that the left knee 
range of motion was from 0 to 135 degrees with no 
hyperextension.  It was noted that the veteran did have 
crepitus through his patellofemoral joint and that he did 
have patellar tendon tenderness at the insertion of his 
patellar tendon and just underneath the patella.  The 
examiner also reported that the veteran had positive 
patellar tenderness indicating patellofemoral symptoms.  The 
examiner further reported that the veteran medial joint line 
tenderness on the right side.  Range of motion was 0 to 95 
degrees with pain.  The examiner noted that the veteran had 
extreme patellar tenderness on the right side, more than so 
than on the left.  It was reported that the veteran had 
stable varus valgus components to his knee replacement and 
no signs of effusions.  The examiner noted that the veteran 
was extremely tender along the lateral border of the 
patella.  

A March 2001 medical evaluation report from C. N. Bash, 
M.D., related opinions as to the etiology of some of the 
veteran's right knee pathology.  Present symptomatology was 
not reported.  

The veteran underwent another VA orthopedic examination in 
March 2002.  He reported that he had increasing anterior 
knee pain and indicated that he could only walk for one 
block.  The veteran noted that the pain was anterior into 
the knee and the patellar tendon.  It was noted that the 
veteran also had some mild intermittent swelling and 
associated problems with his right knee.  The veteran stated 
that he felt that his left knee had become problematic 
because of his right knee.  It was reported that the left 
knee had a similar kind of anterior knee pain at the 
insertion of the patellar tendon on the patella.  The 
veteran indicated that such had been a severe problem for at 
least the previous five years.  He reported that he had 
constant pain and that he had received multiple cortisone 
injections which offered him only a short-term benefit of 
approximately several days.  

The examiner reported that, as to the right knee, the 
veteran had a range of motion of 10 to 100 degrees.  The 
examiner stated that the veteran had obvious inferior pole 
patellar pain at the insertion of the patellar tendon.  It 
was noted that there was no varus/valgus instability.  The 
examiner reported that there was no abnormal patellar 
"clunk" with smooth range of motion and that he had a slight 
amount of crepitus under the patella.  It was noted that 
there was a mildly positive patellar grind and shrug test 
and that there was no obvious swelling or evidence of 
infection in the veteran's knee.  The examiner reported that 
the veteran had +5/5 strength in his quadriceps, hamstrings, 
extensor hallucis longus, plantar flexors and dorsiflexors 
bilaterally.  The examiner indicated that examination of the 
left knee showed a similar type of patellar tendonitis and 
that there was pain at the inferior pole of the patella and 
throughout the entire tendon insertion as well as the entire 
patellar tendon, even down to the tibial insertion.  It was 
noted that the range of motion was from 5 to 125 degrees.  
The examiner indicated that there was no varus/valgus 
instability and that there was a negative Lachman, McMurray, 
and anterior/posterior drawer.  There was also a negative 
pivot shift.  The examiner stated that a review of the 
veteran's X-rays showed a well-implanted right total knee 
arthroplasty with significant joint space narrowing from 
polyethylene wear as well as some osteophyte formation of 
the back side of the patella from a non-resurfaced patella.  
It was noted that X-rays of the "right" knee showed no 
obvious deformities.  As to an impression, the examiner 
noted that the veteran had an obvious right knee 
arthroplasty with the development of osteophyte formation 
from a non-resurfaced patella which was causing a 
significant amount of anterior knee pain, as well as 
associated patellar tendonitis.  The examiner also indicated 
that the veteran's left knee had persistent patellar 
tendonitis with not significant osteoarthritis, which would 
preclude the veteran from any type of surgical procedure at 
this time.  

A June 2002 RO decision granted additional service 
connection for residuals of a right knee total arthroplasty 
with osteophyte formation, and re-characterized the 
veteran's service-connected right knee disability as total 
knee replacement (arthroplasty) with history of patellar 
tendonitis.  A 10 percent rating was assigned effective June 
8, 1970.  A temporary total rating based on right knee 
replacement was granted from December 28, 1992 to February 
1, 1994, followed by a 30 percent rating.  As to the 
veteran's service-connected left knee disability, the RO 
increased the rating from 10 percent to 20 percent.  

II.  Analysis

Through correspondence, the rating decision, the statement 
of the case, the supplemental statements of the case, and 
the multiple Board remands, the veteran has been informed of 
the evidence necessary to substantiate his claims.  VA 
examinations have been provided, and relevant medical 
records obtained.  The Board finds that the notice and duty 
to assist provisions of the Veterans Claims Assistance Act 
of 2000, and the related VA regulation, have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis.  (The 
1-year total rating commences after a 1-month convalescent 
rating under 38 C.F.R. § 4.30).  Thereafter, chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity warrants a 60 percent rating.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  The minimum rating for 
replacement of a knee joint is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  

Malunion of the tibia and fibula with marked knee 
disability, warrants a 30 percent rating.  Nonunion, with 
loose motion requiring a knee brace requires a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 percent rating.  A 40 percent rating requires 
ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis with at 
least some limitation of motion, but such limitation would 
be rated noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for each involved major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion 
be limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  The highest available 
rating, 30 percent, is warranted when flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

A.  Increased Rating for a Right knee Disability

The veteran underwent a total knee arthroplasty of the right 
knee in December 1992.  The RO, pursuant to the June 2002 
rating decision, granted a one-month temporary total 
convalescent rating and then a one-year temporary total 
evaluation following implantation of the prosthesis under 
the provisions of 38 C.F.R. §§ 4.30 and 4.71a, Diagnostic 
Code 5055.  The temporary total rating expired at the end of 
January 1994.  Effective in February 1994, the RO assigned a 
30 percent rating for the knee replacement.  The Board finds 
that a rating in excess of the 30 percent for the veteran's 
right knee is not warranted.  

The recent examination reports, including the March 2002 VA 
orthopedic examination report, show that the veteran had no 
varus/valgus instability of the right knee.  Additionally, 
the March 2002 examination report noted that the range of 
motion of the right knee was from 10 to 100 degrees.  The 
medical evidence does not show that the veteran's right knee 
disability includes severe painful motion or weakness in the 
affected extremity so as to warrant a 60 percent rating 
under Diagnostic Code 5055.  There is no recent clinical 
evidence of instability of the prosthetic joint of the right 
knee or any severe weakness.  The Board has considered 
whether more than the minimum 30 percent rating for a right 
knee replacement may be assigned based on an intermediate 
degree of residual weakness, pain, and limitation of motion, 
rating by analogy under Diagnostic Codes 5256, 5262, or 
5262.  

The examinations of record, including the March 2002 
examination, indicate that the veteran has some limitation 
of motion of the knee, but not ankylosis or complete 
immobility of the knee.  Thus, an increased rating under 
Diagnostic Code 5256 is not indicated.  The current 30 
percent rating is the maximum rating allowed for limitation 
of flexion of a knee or leg (Diagnostic Code 5260), and the 
degree of limitation of extension reported on the most 
recent examination report falls short of what is required 
for a rating in excess of 30 percent under Diagnostic code 
5261.  As the recent medical evidence shows that the 
veteran's prosthetic right knee is stable and intact, a 
rating of 40 percent by analogy to nonunion of the tibia and 
fibular with loose motion under Diagnostic Code 5262 is not 
warranted.  

The Board also finds that in considering the effects of pain 
on use or during flare-ups, the range of motion reported in 
the recent examination and treatment records as to the 
veteran's right knee simply does not meet the standards for 
a rating of even 30 percent.  38 C.F.R. §§ 4.40, 4.45, 4,59; 
Deluca v. Brown, 8 Vet.App. 202 (1995).  The minimum rating 
of 30 percent under Code 5055 for right knee replacement is 
more advantageous to the veteran.

As the preponderance of the evidence is against the claim 
for an increased rating for a right knee disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b);Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

B.  Increased Rating for a Left Knee Disability

The most recent March 2002 VA orthopedic examination report 
noted that range of motion of the veteran's left knee was 
from 5 to 125 degrees.  The examiner indicated that 
examination of the left knee showed patellar tendonitis and 
that there was pain at the inferior pole of the patella and 
throughout the entire tendon insertion as well as the entire 
patellar tendon, even down to the tibial insertion.  The 
examiner reported that there was no varus/valgus instability 
and that there was a negative Lachman, McMurray, and 
anterior/posterior drawer.  As to an impression, the 
examiner commented that the veteran's left knee had 
persistent patellar tendonitis with no significant 
osteoarthritis.  

The Board observes that the veteran has been shown to have 
arthritis of the left although it has been described as "not 
significant".  The Board observes that in assuming arthritis 
of the left knee and considering the effects of pain on use, 
the range of motion reported at the March 2002 examination 
report, as well as other recent examination and treatment 
records, does not meet the standards for a 20 percent under 
the limitation-of-motion codes (Diagnostic Codes 5260 and 
5261).  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  The 
reported range of motion at the last examination would be 
rated 0 percent under the limitation-of-motion codes, 
although the presence of arthritis with at least some 
limitation of motion supports a 10 percent rating under the 
arthritis codes.

Additionally, the recent medical evidence, including the 
March 2002 examination report, has shown no subluxation or 
instability of the left knee.  Thus a compensable rating 
under Code 5257 is not in order.  38 C.F.R. § 4.31.  A 
separate compensable rating for instability under Code 5257 
is not warranted.  See VAOPGCPREC 23-97 and 9-98.  

The weight of the credible evidence demonstrates that the 
veteran's left knee disability is not more than 20 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for the left knee 
disability, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. 
§ 5107(b);Gilbert, supra.  


ORDER

An increased rating for a right knee disability is denied.  

An increased rating for a left knee disability is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

